Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 29, 2018

                                       No. 04-18-00157-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                                  100 CENTURY OAKS, Ltd.,
                                          Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI17872
                        Honorable Cathleen M. Stryker, Judge Presiding

                                          ORDER
        This is an accelerated appeal from the trial court’s order denying appellant’s plea to the
jurisdiction. Appellant timely filed its notice of appeal on March 14, 2018. Accordingly, the
reporter’s record was due ten days later on March 26, 2018. See TEX. R. APP. P. 26.1(b), 35.1(b).
The record has not been filed. On March 28, 2018, the court reporter filed a notification of late
record stating the record was not filed because appellant has not paid or made arrangements to
pay the reporter’s fee to prepare the record and that appellant is not entitled to the record without
paying the fee. See id. R. 34.6(b), 35.3(b).

        We therefore ORDER appellant to provide written proof to this court on or before April
9, 2018 that either: (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee; or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond
within the time provided, appellant’s brief will be due April 19, 2018, and the court will
only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court